Citation Nr: 1136636	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for left patellofemoral syndrome with degenerative joint disease, status post quadriceps plasty and excision of myositis with patellar tendon transfer, currently rated as 10 percent disabling.

2.  Entitlement to service connection for right knee patellofemoral syndrome with degenerative joint disease, status post medial meniscectomy, as secondary to the Veteran's service connected left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2007, a statement of the case was issued in December 2008, and a substantive appeal was received in January 2009.   

The Veteran presented testimony at a Board hearing in March 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's left knee disability is currently rated under Diagnostic Code 5003 regarding degenerative arthritis.  The code specifies that degenerative arthritis (established by x-ray findings) is to be evaluated on the basis of range of motion.  At his November 2008 examination, the Veteran achieved flexion from 0-135 degrees; and no instability was noted.  Consequently, the Veteran was denied a rating in excess of 10 percent.  

At the Veteran's March 2011 Board hearing, he provided highly credible testimony regarding the extent of his left and right knee disabilities.  He testified that the range of motion he can achieve varies from day to day.  He stated that some days, he can barely bend the knee at all; and that on others, he can bend it 90 degrees.  He also testified that the knee occasionally gives out on him.  The day prior to the hearing, he nearly fell out of the charter bus that he drives, because the leg gave out.  He testified that by making a conscious effort to walk a certain way, and by taking care of every movement, he is able to limit the amount of times the leg gives out.  If he were to attempt to walk normally, the leg would give out far more often.  

The Veteran also testified that a mass began growing in his quadriceps muscle and that once it was cut out, the muscle was too short and had to be stretched out.  The result was that his left leg is now shorter than his right.  He testified that the disability is an entire leg disability and that it is not limited to the knee.  Given the nature of the surgery and the extent of his symptoms (which appear to be greater than simply limited range of motion), the Veteran questioned whether he was being rated under the proper diagnostic code.  The Board agrees that the cutting of the quadriceps muscle would indicate that the disability might better be evaluated using muscle diagnostic codes.  

The Veteran testified that he is dissatisfied with the VA examination that he underwent.  He testified (and reported in his January 2009 substantive appeal) that the VA doctor was rude and argumentative; and that he didn't like when the Veteran asked him to clarify what he meant by some of the questions.  The Board notes that this examiner (Dr. D.C.) performed both of the Veteran's examinations (in September 2006 and November 2008).  

Finally, the Board notes that the Veteran sustained an injury to his right knee prior to service.  This injury is noted in the service treatment records.  The Board notes, however, that such an injury does not preclude the Veteran from becoming service connected for a right knee disability, if it was aggravated by a service connected disability.  According to the Veteran's testimony, the pre-service right knee injury did not result in any chronic disability. He contends that the left knee disability has limited his ability to exercise.  Consequently, he has gained weight.  Furthermore, he contends that his left knee disability has forced his right knee to support most of his weight; and that this has caused him to incur a right knee disability.

Given the apparent complexity of the left knee disability; the fact that the Veteran appears to have been rated on range of motion alone; and the fact that the Veteran does not believe he was afforded an adequate examination; the Board finds that a new VA examination is warranted.  The RO should schedule the Veteran for a VA examination to be conducted by someone other than Dr. D.C.  The examiner should render an opinion on the severity of the Veteran's left knee disability; the examiner should note findings in regards to range of motion, instability, and muscle impairment; and the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's current right knee disability was caused, or aggravated by, his service connected left knee disability.       

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from the Eugene, OR, Community Based Outpatient Clinic and Roseburg VA Medical Center dated from February 2009 to the present.

2.  After obtaining the above-referenced VA medical records, the RO should schedule the Veteran for a VA examination (to be conducted by someone other than Dr. D.C.) for the purpose of determining the current severity of his left leg/knee disability and his right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

Additionally, the examiner should examine each knee for recurrent subluxation or lateral instability.  The examiner should also determine the severity of any left leg muscle disability and/or any shortening of the left leg present.

Finally, following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the right knee was caused, or aggravated by, his service connected left knee disability, to include the Veteran's reliance on his right knee to compensate for the injured left knee.  

The examiner should be aware that service connection for aggravation of the right knee is not precluded by the fact that the Veteran incurred a pre-service right knee injury. 

3.  After completion of the above, the RO should review the expanded record and determine if an increased rating is warranted for the Veteran's service connected left knee disability, and whether service connection is warranted for the Veteran's right knee disability.  In readjudicating the Veteran's left knee disability, the RO should consider whether a separate rating is warranted for instability.  The RO should also consider whether the Veteran's left knee/leg disability should be rated under the diagnostic codes pertaining to muscles.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



